Order entered December 29, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01478-CV

                  IN RE ACE PARKING MANAGEMENT, INC., Relator

                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-05179

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s December 21, 2016

amended petition for writ of mandamus. We ORDER relator to bear the costs, if any, of this

original proceeding.




                                                   /s/   DAVID EVANS
                                                         JUSTICE